THE THIRTEENTH COURT OF APPEALS

                                   13-18-00275-CV


                            Law Office of Thomas J. Henry
                                           v.
                                Priscilla Ann Garcia


                                 On Appeal from the
                 County Court at Law No 3 of Nueces County, Texas
                        Trial Cause No. 2017CCV-60770-3


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the order of the trial court should be reversed and the cause

remanded to the trial court. The Court orders the order of the trial court REVERSED

and REMANDED for further proceedings consistent with its opinion.      Costs of the

appeal are adjudged against appellee, Priscilla Ann Garcia.

      We further order this decision certified below for observance.

February 21, 2019